Citation Nr: 9926509	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-37 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of traumatic 
cataract surgery of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from March 1960 to March 1963.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, denied entitlement to service connection for 
status post traumatic cataract surgery of the left eye.  

This matter was remanded by the Board in June 1997 for 
further development, to include a current examination by an 
ophthalmologist to determine the severity and etiology of the 
veteran's left eye disorder.  The Board is satisfied that the 
Remand directives were accomplished and that no further 
development is warranted in this case. 


FINDING OF FACT

Medical evidence of a nexus between the veteran's left eye 
disability and service has not been presented.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of traumatic cataract surgery of the left eye is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis


The veteran in this case asserts entitlement to service 
connection for residuals of cataract surgery in the left eye.  
In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The veteran has the burden of submitting competent 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is cognizable, that is, 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) requires that 
in order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

VA law provides that, for veterans of both wartime and 
peacetime service, if a preexisting disease causes an 
increase in disability during a period of military service, 
it is presumed that the disease was aggravated by the active 
service.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

In this veteran's case, the Board has determined that the 
veteran has not established a well grounded claim.  Overall, 
the veteran has failed to present evidence to substantiate an 
etiological relationship between any post-service left eye 
disorder and his period of service.  The record is clear that 
the veteran's left eye disability existed prior to his period 
of service.  Contained in the veteran's service medical 
records is an enlistment examination dated in February 1960 
that reveals that the veteran wore glasses and had corrected 
vision to 20/30.  Further, myopia and astigmatism, class 3, 
was noted.  

On ophthalmologic consultation in March 1960, findings 
associated with the left eye showed lenticular opacity and a 
history of trauma with fundus.  At that time the diagnosis 
was compound myopia astigmatism in each eye and amblyopia due 
to lenticular opacity.  The veteran's vision was corrected to 
20/40 in the left eye.  Thereafter, in a clinical entry in 
November 1962, the examiner recalled that the veteran had a 
sling shot injury to the left eye at the age of twelve with 
subsequent decreased vision on the left due to corneal scar 
and posterior subscapular less opacification.  On separation 
examination in December 1962, vision was corrected to 20/40 
and corneal scar, posterior subscapular lens opacification of 
left eye, and myopic astigmatism were noted.  

Private medical reports from R. A. N., M.D., dated from May 
1965 to July 1970 reveal that in May 1965, a diagnosis of 
traumatic cataract of the left eye was made.  It was noted 
that there was no therapy suggested since the cataract could 
remain stationary.  In July 1970, it was noted that there had 
been some increase in the density of the cataract with 
consequent lowering of the visual acuity.  Moreover, a 
medical report from G. K. K., M.D., dated in October 1971 
reflects that his vision could be improved to 20/40.  

Clinical entries from another physician extending from 
October 1971 to February 1992 essentially disclose continued 
treatment for eye complaints.  In May 1972, the veteran's 
vision was noted to be corrected to 20/40.  In September 
1974, his corrected vision was 20/50.  When he was seen in 
May 1976, his corrected vision was 20/100.  It was noted that 
he had had some swelling.  In January 1978, his vision was 
corrected to 20/50.  In January 1986, his vision was 
corrected to 20/90.  

Private medical reports from the Crane Eye Care from March 
1992 to November 1993 show that the veteran underwent a 
cataract extraction of the left eye in May 1992 and received 
treatment.  In June 1993, the relevant impression was high 
myopia left greater than right.

During VA examination conducted in October 1994, the examiner 
noted visual acuity of 20/25 corrected both near and far.  
Clinical findings also revealed pseudophakia of the left eye 
with intraocular lens implant, status post cataract surgery.  
The diagnosis was status post cataract surgery left eye for 
traumatic cataract-not related to service.  

In a June 1995 report from the Crane Eye Clinic, the 
physician reported that the veteran was status post phaco-
emulsification and posterior chamber intraocular lens 
implantation of the left eye.  He had severe myopia 
(nearsightedness), but following the successful cataract and 
implant surgery of the left, marked improvement in visual 
acuity and nearsightedness was shown.  Thereafter, he 
discussed findings associated with the right eye.  The 
examiner then stated that because of anisometropia 
(difference between the two eyes), it was important that he 
wear corrective glasses for binocular vision.

During a private follow-up examination conducted in July 
1998, the physician reported an impression of status post YAG 
laser with good capsular opening.  

On an ophthalmological examination for the VA in March 1999, 
the examiner noted a past history of slingshot trauma to the 
left eye at the age of 12 with development of cataract in 
adult life and eventual cataract lens implant surgery.  The 
physician noted that the veteran had a mild cataract during 
his period of service, but that he did not have cataract 
surgery until 30 years after separation from service.  
Additionally, the physician rendered an opinion that the 
etiology of the cataract is not service-related and the 
progression of the cataract in later years is not related to 
service.  

Therefore, in light of the above, and in particular, in view 
of the March 1999 medical opinion, the Board concludes that 
the veteran in this case has not presented a well grounded 
claim.  Overall, the veteran has failed to submit evidence of 
a medical nexus between post-service left eye disability and 
his period of active service.  See Caluza at 506.  In 
essence, the veteran has not presented competent evidence 
that symptoms associated with his pre-existing left eye 
disorder progressed or increased during service or that his 
disability was aggravated by service.  38 U.S.C. § 1153; 38 
C.F.R. § 3.306(a).  In this regard, the veteran has failed to 
establish a well grounded claim, and as such, the Board must 
deny the veteran's service connection claim.


ORDER

Entitlement to service connection for residuals of traumatic 
cataract surgery of the left eye is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

